Exhibit 10.1

SEACHANGE INTERNATIONAL, INC.

Performance Stock Unit Agreement

SeaChange International, Inc., a Delaware corporation (the “Company”), hereby
grants as of the award date below (“Award Date”) to the person named below (the
“Recipient”), and the Recipient hereby accepts, an award (“Award”) of
Performance Stock Units (“PSUs”) that will vest as described in the Vesting
Schedule, such Award to be subject to the terms and conditions specified in the
attached Exhibit A.

 

Recipient Name:  

 

  Award Date:  

 

  Award Number:  

 

  Target Award (Number of PSUs):  

 

 

By signing this Agreement, the Recipient acknowledges receipt of a copy of this
Agreement and a copy of the Plan (as defined below) and the Prospectus related
thereto.

This Agreement will be effective only upon execution by the Recipient and
delivery of such signed Agreement to the Company.

IN WITNESS WHEREOF, the Company and the Recipient have caused this instrument to
be executed as of the Award Date set forth above.

 

 

    SEACHANGE INTERNATIONAL, INC. (Recipient Signature)      

 

    By:  

 

(Street Address)       Name:       Title:

 

      (City/State/Zip Code)      



--------------------------------------------------------------------------------

Exhibit A

Performance Stock Unit Agreement

Terms and Conditions

1. Award. The Recipient is hereby granted a target award of PSUs (“Target
Award”), effective as of the date set forth on the cover page attached hereto
(the “Award Date”), subject to the terms and conditions set forth herein
(collectively with the cover page, the “Agreement”), and subject to and governed
by the Company’s Amended and Restated 2011 Compensation and Incentive Plan (the
“Plan”). Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Plan. Each PSU represents the right to receive one share
of the Company’s Common Stock upon the satisfaction of terms and conditions set
forth in this Agreement and the Plan. The Recipient shall have no rights as a
stockholder, including dividend or voting rights, with respect to the PSUs. No
dividend equivalent rights are payable with respect to the PSUs.

2. Vesting Schedule.

(a) Vesting Dates. The interest of the Recipient in the PSUs shall vest, if at
all, on January 31, [date 3 years subsequent], (the “Maturity Date”) according
to the following vesting schedule (“Vesting Schedule”), and also conditioned
upon the Recipient’s continued employment with the Company through the Maturity
Date except as otherwise provided in Section 4 below:

 

Company Relative TSR Percentile Rank at Maturity Date

   Share Payout
as a Percentage of
Target Award

25th or lower

   0%

26th to 50th

   50% to 99%

51% to 75%

   100% to 149%

76th or higher

   150%

Company Relative TSR Percentile Rank performance that is in between any two
Company Relative TSR Percentile Ranks adjacent to each other in the above
Vesting Schedule will be interpolated linearly and rounded down to the nearest
whole percentage (i.e., below 0.5 round down, at or above 0.5 round up).
Notwithstanding the Vesting Schedule above, if the Company’s Total Shareholder
Return for the Performance Period is negative, then any Share Payout shall be
capped at 100% of the Target Award.

“Company Relative TSR Percentile Rank” shall mean the Company’s Total
Shareholder Return for the Performance Period as compared to the Total
Shareholder Return of the companies comprising the Standard & Poors SmallCap 600
Index (the “Index”).

“Total Shareholder Return” shall mean the appreciation of the Per Share Price
during the Performance Period, plus any dividends paid on the applicable
company’s common stock

 

2



--------------------------------------------------------------------------------

during the Performance Period. All determinations regarding the companies
comprising the membership of the Index, the methodology of calculating Total
Shareholder Return and similar matters shall be determined by the Committee in
its sole discretion pursuant to the procedures and methodology used by
Standard & Poors.

For example, if the Per Share Price as of the first date of the Performance
Period and the Per Share Price as of the last date of the Performance Period is
such that the Company Relative TSR Percentile Rank (based on the Index as of the
first and last date of the Performance Period) is at the 26th percentile, the
Share Payout as a percentage of the number of Shares underlying the Target Award
shall be 50%.

“Per Share Price” shall mean the average of the closing prices of common shares
for the applicable company during the thirty (30) consecutive trading days
ending on the day prior to each of the first day of the Performance Period and
as of last day of the Performance Period or the Change in Control, as
applicable.

“Performance Period” shall mean the three (3) year period beginning on
February 1, [year of grant] and ending on January 31, [3 years subsequent to
grant].

3. Distribution of the Award.

(a) General. Any Share Payout shall be made by the Company in a single payment
of shares of the Company’s Common Stock (subject to applicable tax withholding)
no earlier than the Maturity Date, but as soon as practicable thereafter
following certification by the Committee of the Company’s Relative TSR
Percentile Rank, and no later than thirty days subsequent to the Maturity Date.
At the election of the Company, any such shares may be delivered in certificate
or book entry form.

(b) Taxes. The Company shall provide the Recipient with at least seven (7) days
written notice prior to the delivery date of the shares; such notice to specify
the amount that the Recipient is required to pay to satisfy any applicable
withholding Taxes (as hereinafter defined). The Recipient may deposit with the
Company an amount of cash equal to the amount determined by the Company,
utilizing a tax rate determined by the Company in its reasonable discretion in a
manner intended to avoid liability accounting for the Award, to be required with
respect to any withholding taxes, FICA contributions, or the like under any
national, federal, state, local or other statute, ordinance, rule, or regulation
in connection with the award or settlement of the PSUs (the “Taxes”).
Alternatively, if the Company does not receive such amount from the Recipient at
least two (2) days prior to the delivery date of the shares, the Company may
withhold a number of shares (rounded up to the nearest whole share) of the
Company’s Common Stock with a market value equal to the amount of such Taxes
associated with the vesting or settlement of the Award; provided, however, that
the Company shall not be liable for determining the exact number of shares.

 

3



--------------------------------------------------------------------------------

4. Termination of Relationship with the Company.

(a) General. Except as otherwise provided in this Section 4, if the Recipient
ceases to be employed by the Company or a Subsidiary prior to the Maturity Date
for any reason, the PSUs granted to the Recipient shall not vest and instead
shall be forfeited. In such event vesting shall not be pro-rated between the
Award Date and the Maturity Date.

(b) Disability. If such termination of the Recipient’s employment is a result of
the Recipient’s Disability while in the employ of the Company, then the
continued employment requirement for the Recipient’s shall cease to apply and
the Share Payout as a percentage of the Target Award for the PSUs shall be
determined as of the Maturity Date and paid in accordance with Section 2 above;
provided, however, that number of shares of the Company’s Common Stock paid to
the Recipient shall be multiplied by a fraction, the numerator of which is the
number of days elapsed from the Award Date to the date of the Recipient’s
Disability, and denominator of which is 1095.

(c) Death. If such termination of employment of the Recipient is the result of
the death of the Recipient while in the employ of the Company, then the
continued employment requirement for the Recipient shall cease to apply and the
Share Payout as a percentage of the Target Award for the PSUs shall be
determined as of the Maturity Date and paid in accordance with Section 2 above;
provided, however, that the number of shares of Common Stock to be paid to the
Recipient’s estate shall be multiplied by a fraction, the numerator of which is
the number of days elapsed from the Award Date to the date of the Recipient’s
death, and the denominator of which is 1095.

(d) Change in Control. Notwithstanding anything to the contrary contained in any
employment agreement, severance agreement, Change in Control agreement, this
Agreement or any other agreement between the Company and the Recipient (other
than an agreement between the Company and the Recipient referencing this
Section 4(d) of this Award), if a Change in Control of the Company occurs prior
to the Maturity Date and while the Recipient is in the employ of the Company,
then the continued employment requirement for the Recipient shall cease to apply
and the Share Payout as a percentage of the Target Award for the PSUs shall be
determined in accordance with Section 2 above; provided, however, that (i) the
Company Relative TSR Percentile Rank shall be determined by reference to the
Company’s average Relative TSR Rank on the thirty (30) consecutive trading days
preceding the Change in Control, and (ii) any Share Payout shall be made in a
single payment of shares of the Company’s Common Stock (subject to applicable
tax withholding) no earlier than the date of the Change in Control and no later
than ten (10) calendar days after the date of the Change in Control. Upon and
subsequent to a Change in Control, this Section 4(d) shall govern
notwithstanding any termination of employment thereafter.

For example, if the Per Share Price as of the first date of the Performance
Period and the Per Share Price as of the Change in Control is such that the
Company Relative TSR Percentile Rank (based on the Index as of the first date of
the Performance Period and as of the Change in Control) is at the 26th
percentile, the Share Payout as a percentage of the Target Award for the PSUs
shall be 50%.

 

4



--------------------------------------------------------------------------------

(e) Termination without Cause Prior to a Change in Control. If such termination
of employment of the Recipient is the result of a termination of employment by
the Company without Cause prior to a Change in Control, then the continued
employment requirement for the Recipient shall cease to apply and the Share
Payout as a percentage of the Target Award for the PSUs shall be determined as
of the Maturity Date and paid in accordance with Section 2 above; provided,
however, that the number of shares of the Company’s Common Stock to be paid to
the Recipient shall be multiplied by a fraction, the numerator of which is the
number of days elapsed from the Award Date to the effective date of the
Recipient’s termination of employment, and the denominator of which is 1095.

(f) Termination for Good Reason Prior to a Change in Control. If such
termination of employment of the Recipient is the result of a termination of
employment by the Recipient for Good Reason prior to a Change in Control, then
the continued employment requirement for the Recipient shall cease to apply and
the Share Payout as a percentage of the Target Award for the PSUs shall be
determined as of the Maturity Date and paid in accordance with Section 2 above;
provided, however, that the number of shares of the Company’s Common Stock to be
paid to the Recipient shall be multiplied by a fraction, the numerator of which
is the number of days elapsed from the Award Date to the date that the Recipient
ceases to be an employee of the Company for Good Reason, and the denominator of
which is 1095.

(g) Special Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

(1) “Change in Control” means the first to occur, after the Award Date, of any
of the following events:

(i) the members of the Board at the beginning of any consecutive
12-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director;

(ii) any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, shares of stock representing in the aggregate 50% or more of the
combined voting power of the securities of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any);

 

5



--------------------------------------------------------------------------------

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale or
(B) the approval by stockholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company; or

(iv) Any corporation or other legal person, pursuant to a tender offer, exchange
offer, purchase of stock (whether in a market transaction or otherwise) or other
transaction or event acquires securities representing 40% or more of the
combined voting power of the voting securities of the Company, or there is a
report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule, form
or report), each as promulgated pursuant to the U.S. Securities Exchange Act of
1934, disclosing that any “person” (as such term is used in Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934) has become the
“beneficial owner” (as such term is used in Rule 13d 3 under the Securities
Exchange Act of 1934) of securities representing 40% or more of the combined
voting power of the voting securities of the Company.

Notwithstanding the foregoing, none of the foregoing event(s) shall constitute a
Change in Control unless such event(s) constitute a “change in the ownership or
effective control” or a change “in the ownership of a substantial portion of the
assets,” in each case within the meaning of Section 409A(a)(2)(A)(v) of the Code
and any regulations and other guidance in effect from time-to-time thereunder.

Upon the occurrence of a Change in Control as provided above, no subsequent
event or condition shall constitute a Change in Control for purposes of this
Agreement, with the result that there can be no more than one Change in Control
hereunder.

(2) “Disability” means the incapacity of the Recipient due to physical or mental
illness, whereby the Recipient shall have been absent from the full-time
performance of the Recipient’s duties with the Employer for six (6) consecutive
months or, in any one (1) year period, for an aggregate of six (6) months.

(3) “Cause” means (i) the Recipient’s engaging in willful and repeated gross
negligence or gross misconduct, (ii) the Recipient’s breaching of a

 

6



--------------------------------------------------------------------------------

material fiduciary duty to the Company, or (iii) the Recipient’s being convicted
of a felony, in either case, to the demonstrable and material injury to the
Company. For purposes hereof, no act, or failure to act, on the Recipient’s
part, shall be deemed “willful” unless done, or omitted to be done, by the
Recipient not in good faith and without reasonable belief that any act or
omission was in the best interest of the Company.

(4) “Good Reason” shall mean, without the express written consent of the
Recipient, the occurrence of any of the following circumstances:

(i) the material reduction of the Recipient’s title, authority, duties or
responsibilities, or the assignment to the Recipient of any duties inconsistent
with Recipient’s position, authority, duties or responsibilities on the date of
the Award;

(ii) a requirement that the Recipient report to anyone other than the Board
and/or the chief executive officer of the Company;

(iii) a material reduction in the budget over which the Recipient retains
authority from that which existed as of immediately prior to the Award Date;

(iv) a reduction in the Recipient’s base salary as in effect on the Award Date;

(v) a material reduction in the Recipient’s annual bonus opportunity or annual
target long-term incentive compensation opportunity (whether payable in cash,
shares of Common Stock or a combination thereof) as in effect on the Award Date;
provided that for the avoidance of doubt, a material reduction of such annual
target long-term incentive compensation opportunity shall not be deemed to occur
if such opportunity becomes payable solely in cash; or

(vi) the Company’s requiring the Recipient to be based at any other geographic
location more than 50 miles from that location at which the Recipient primarily
performed Recipient’s services on the date of the Award, except for required
travel on the Company’s business to an extent substantially consistent with
Recipient’s business travel obligations immediately prior to the date of the
Award Date.

For avoidance of doubt, whether there has been a reduction of an annual bonus
opportunity or an annual target long-term incentive compensation opportunity
under clause (v) above shall take into account, without limitation, any target,
minimum and maximum amounts payable and the attainability and otherwise the

 

7



--------------------------------------------------------------------------------

reasonableness of any performance hurdles, goals and other measures, each
considered relative to the corresponding element with respect to the Recipient,
historically.

Notwithstanding anything to the contrary contained herein, the Recipient’s
termination of employment will not be treated as for Good Reason as the result
of the occurrence of any event specified in the foregoing clauses (i) through
(vi) unless, within ninety (90) days following the occurrence of such event, the
Recipient provides written notice to the Company of the occurrence of such
event, which notice sets forth the nature of the event and the Recipient
terminates employment on the 30th day following receipt by the Company of such
notice.

(5) “Person” shall have the meaning ascribed thereto by Section 3(a)(9) of the
Securities Exchange Act of 1934, as modified and used in Sections 13(d) and
14(d) thereof (except that such term shall not include (i) the Company or any of
its Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (v) such Recipient or any “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
which includes the Recipient).

5. Award Not Transferable. The Award will not be assignable or transferable by
the Recipient, except by will or the laws of descent and distribution.

6. Transferability of Award Shares. Until registered under the Securities Act of
1933, as amended, or any successor statute (the “Securities Act”), the shares of
Common Stock represented by the PSUs will be of an illiquid nature and will be
deemed to be “restricted securities” for purposes of the Securities Act.
Accordingly, such shares must be sold in compliance with the registration
requirements of the Securities Act or an exemption therefrom. The Company
reserves the right to place restrictions required by law on any shares of the
Company’s Common Stock received by the Recipient pursuant to the Award.

7. Conformity with the Plan. The Award is intended to conform in all respects
with, and is subject to applicable provisions of, the Plan. To the extent that
any provision of this Agreement conflicts with the express terms of the Plan, it
is hereby acknowledged and agreed that the terms of the Plan shall control and,
if necessary, the applicable provisions of this Agreement shall be deemed to be
amended so as to carry out the purpose and intent of the Plan. By the
Recipient’s acceptance of this Agreement, the Recipient agrees to be bound by
all of the terms of this Agreement and the Plan. Notwithstanding any other
provision of this Section 7, in the event that the provisions of this Agreement
are subject to Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder (“Section 409A”), the
provisions of this Agreement shall comply with, and shall be interpreted in a
manner consistent with, Section 409A.

 

8



--------------------------------------------------------------------------------

8. No Rights to Continued Employment. Nothing in this Agreement confers any
right on the Recipient to continue as an employee of the Company or a Subsidiary
or affects in any way the right of any of the Company or a Subsidiary to
terminate any such relationship of the Recipient.

9. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Recipient, to the address set forth above or at the address
shown on the records of the Company, and if to the Company, to the Company’s
principal executive offices, attention of the Corporate Secretary.

(b) Entire Agreement; Modification. This Agreement, together with the Plan,
constitutes the entire agreement between the parties relative to the subject
matter hereof, and supersedes all proposals, written or oral, and all other
communications between the parties relating to the subject matter of this
Agreement. The Company may amend, suspend or terminate the Plan, this Agreement
and the Award granted hereunder at any time; provided, however, that no such
amendment, suspension or termination may materially impair any Award without the
Recipient’s written consent.

(c) Fractional Shares. If the shares under this Award become issuable for a
fraction of a share because of the adjustment provisions contained in the Plan,
such fraction shall be rounded down to the nearest whole share.

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(e) Successors and Assigns. Except as provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, subject to the limitations set forth in Section 5
hereof.

(f) Governing Law. The Recipient and the Company agree to resolve issues that
may arise out of or relate to the Plan or the same subject matter by binding
arbitration in Boston, Massachusetts in accordance with the rules of the
American Arbitration Association. The Plan and Award granted hereunder,
including the Agreement, shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, excluding its conflicts or choice
of law rules or principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

(g) Data Protection Waiver. The Recipient understands and consent to the Company
or its agents or independent contractors appointed to administer the Plan
obtaining certain of the Recipient’s personal employment information required
for the

 

9



--------------------------------------------------------------------------------

effective administration of the Plan and that such information may be
transmitted outside of the country of the Recipient’s employment and/or
residence. Information relating to the Recipient’s participation under the Plan
may constitute personal data that is subject to the Company’s policies on
protection and use of personal data.

(h) Claw Back. This Award and any resulting payment or delivery of shares of the
Company’s Common Stock is subject to set-off, recoupment, or other recovery or
“claw back” as required by applicable law or by a Company policy on the claw
back of compensation, as amended from time to time.

[Remainder of Page Intentionally Left Blank]

 

10